Citation Nr: 1451661	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  13-10 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating higher than 30 percent prior to July 19, 2010, and higher than 50 percent since, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Linda B. Oliver, Attorney of Reed Smith, LLP


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel



INTRODUCTION

The Veteran served on active duty from July 1987 to November 1987, from October 1989 to July 1998, and from January 2003 to April 2004.  

He appealed to the Board of Veterans' Appeals (Board/BVA) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In a December 2012 Decision Review Officer (DRO) decision, the RO increased the disability rating for the service-connected PTSD from 30 to 50 percent as of July 19, 2010.  The Veteran since has continued to appeal for an even higher rating for his PTSD.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (It is presumed a Veteran is seeking the highest possible rating for a disability, absent express indication to the contrary).  So this claim now concerns whether he was entitled to a rating higher than 30 percent prior to June 19, 2010, and whether he has been entitled to a rating higher than 50 percent since.

The Board also sees that an additional pending claim has been identified in the Veterans Benefits Management System (VBMS).  The claim of entitlement to service connection for residuals of Lariam toxicity was denied in a July 2014 rating decision.  In response, the Veteran submitted a notice of disagreement (NOD) in October 2014, so within a year of that decision.  Per an October 2014 letter in his electronic file (e-folder), the claim is presently being separately developed by the Evidence Intake Center in Janesville, Wisconsin.  As the claim has been recognized and is in development, the Board identifies it merely for purposes of clarity of the record, so need not refer it for the required action.

The issue of whether there was clear and unmistakable error (CUE) in August 2004 and August 2009 rating decisions also has been raised by the record, but has not been adjudicated initially by the RO as the Agency of Original Jurisdiction (AOJ).  See the July 2013 attorney brief.  Therefore, the Board does not have jurisdiction over this additional issue, so is referring it to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

That said, there is an outstanding hearing request, even concerning this claim that is currently before the Board, so rather than immediately deciding this claim, the Board is remanding it the RO via the Appeals Management Center (AMC) in Washington, DC, to schedule this requested hearing.


REMAND

In a recent October 2014 statement, the Veteran's attorney indicated that the Veteran was requesting a personal hearing before the Board.  They presumably want this hearing before a Veterans Law Judge of the Board, so either with the presiding judge there at the RO (Travel Board hearing) or alternatively using videoconferencing technology (videoconference hearing).  To date, however, this hearing has not been scheduled.  The Veteran is entitled to this hearing before deciding his appeal of this claim.  38 C.F.R. §§ 3.103(c)(1); 20.700(a) (2013).

Accordingly, this claim is REMANDED for the following action:

Depending on what he elects, schedule the Veteran for either a Travel Board hearing or videoconference hearing before the Board at the earliest opportunity.  Notify him of the date, time, and location of this hearing at his latest address of record.  Put a copy of this notification letter in the claims file.  If he fails to appear for the hearing on the date it is scheduled, without showing good cause, or changes his mind and elects not to have this hearing, then also document that in the file.  

He has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



